              Case 20-10755-BLS     Doc 372-2    Filed 06/23/20   Page 1 of 2




                                        Exhibit B

         (Final Tabulation of Votes Cast by Timely and Properly Completed Ballots)




146484.01601/123460333v.1
                           Case 20-10755-BLS   Doc 372-2     Filed 06/23/20       Page 2 of 2
                                                    Exhibit B
                                               Tabulation Summary

                                            Class 1 Ballot Results
                                        Prepetition Secured Creditor Claims


                                           Count        %                   Dollars              %
                       Accept:              12         92%               $50,863,911.07         86%
                       Reject:               1         8%                $8,592,614.50          14%
               Tabulated Ballot Totals:     13                           $59,456,525.57

                        Abstain:               0                                 $0.00
                     Not Tabulated:            0                                 $0.00

                                            Class 4 Ballot Results
                                            General Unsecured Claims
      .
                                           Count        %                    Dollars             %
                       Accept:              21         19%                 $355,440.16          4%
                       Reject:              88         81%                $9,143,697.84         96%
               Tabulated Ballot Totals:     109                           $9,499,138.00

                        Abstain:               0                                 $0.00
                     Not Tabulated:            7                              $923,333.89




In re: Ravn Air Group, Inc., et al.
Case No. 20-10755
